PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Compagnie Generale des Etablissements Michelin
Application No. 15/771,239
Filed: 28 Apr 2018
For: HYBRID BEAD CORES FOR TIRES

:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition, filed January 31, 2022, under 37 CFR 1.181 requesting withdrawal of the holding of abandonment in the above-identified application.

The petition under 37 CFR 1.181 is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled "Renewed Petition under 37 CFR 1.181."  Petitioner is advised that this is not a final agency decision.

The Office contends the application became abandoned on July 6, 2021 for failure to timely reply to the restriction requirement, mailed May 5, 2021, which set a two month extendable period for reply. A Notice of Abandonment was mailed on December 9, 2021.

Petitioner asserts the May 5, 2021 restriction requirement was not received. Applicant’s representative is a participant in the Office’s E-Notification program. Applicant’s representative receives a once daily e-mail notification of all applications in which outgoing Office correspondence has been issued. 

A review of the record indicates that e-mail notification of the May 5, 2021 restriction requirement was sent on May 5, 2021 at 03:42:16 AM.

In Delgar v. Schuyler, 172 USPQ 513 (D.D.C. 1971), the court decided that the Office should mail a new Notice of Allowance in view of the evidence presented in support of the contention that the applicant’s representative did not receive the original Notice of Allowance. Under the reasoning of Delgar, an allegation that an Office action was never received may be considered in a petition to withdraw the holding of abandonment. If adequately supported, the Office may grant the petition to withdraw the holding of abandonment and remail the Office action. That is, the reasoning of Delgar is applicable regardless of whether an application is held abandoned for failure to timely pay the issue fee (35 U.S.C. 151) or for failure to prosecute (35 U.S.C. 133).
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

A showing by the applicant’s representative may not be sufficient if there are circumstances that point to a conclusion the Office action may have been lost after receipt rather than a conclusion that the Office action was lost in the mail (e.g., if the practitioner has a history of not receiving Office actions).

Section 711.03(c)(I)(A)(1) of the Manual for Patent Examining Procedure sets forth the showing of non-receipt required of a practitioner as follows:

The showing required to establish nonreceipt of an Office communication must include a statement from the practitioner describing the system used for recording an Office action received at the correspondence address of record with the USPTO. The statement should establish that the docketing system is sufficiently reliable. It is expected that the record would include, but not be limited to, the application number, attorney docket number, the mail date of the Office action and the due date for the response. 

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Practitioner must state that the Office action was not received at the correspondence address of record, and that a search of the practitioner’s record(s), including any file jacket or the equivalent, and the application contents, indicates that the Office action was not received. A copy of the record(s) used by the practitioner where the non-received Office action would have been entered had it been received is required. 

A copy of the practitioner’s record(s) required to show non-receipt of the Office action should include the master docket for the firm. That is, if a three month period for reply was set in the nonreceived Office action, a copy of the master docket report showing all replies docketed for a date three months from the mail date of the nonreceived Office action must be submitted as documentary proof of nonreceipt of the Office action. If no such master docket exists, the practitioner should so state and provide other evidence such as, but not limited to, the following: the application file jacket; incoming mail log; calendar; reminder system; or the individual docket record for the application in question. 

Petitioner has stated that the May 5, 2021 restriction requirement was not received by practitioner and has attested to a fruitless search of the physical files and application contents. Petitioner has provided an individual docket record for the application that does not include an entry for the May 5, 2021 restriction requirement. Petitioner states no master docket exists.

Please keep in mind that withdrawal of the holding of abandonment is not appropriate if there are circumstances that point to a conclusion that the email notification of the Office action was ignored after receipt, rather than a conclusion that the email notification of the Office action was not received. A review of Office records indicates the email notification of May 5, 2021 was successfully sent to the email address of record. There was no bounce back, which would indicate there might be an issue with the delivery.  

The Office requests petitioner provide a list of all electronically received communications sent from the Office from May 5, 2021 – May 11, 2021 at the email address of record. Please search through the in-box, the deleted folder, and the spam folder. 

The Office physically mailed a courtesy reminder postcard to practitioner on May 13, 2021. This document was not returned to the Office. Petitioner asserts this postcard was not received. Where would it have been kept had it been received? Would any record have been updated had it been received?

Applicant may wish to consider filing a petition under 37 C.F.R. § 1.137(a) to revive the application.  A grantable petition under 37 C.F.R. § 1.137(a) must be accompanied by the required reply (unless already filed), the required petition fee, and a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137(a) was unintentional.  A petition to revive form can be found at: http://www.uspto.gov/sites/default/files/forms/sb0064.pdf.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITION
			Commissioner for Patents
			Post Office Box 1450
			Alexandria, VA 22313-1450	
			
By hand:		U.S. Patent and Trademark Office
			Customer Service Window, Mail Stop Petition
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By FAX:		(571) 273-8300 – ATTN: Office of Petitions

Registered users may file via EFS-Web.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3230.

	
/SHIRENE W BRANTLEY/Attorney Advisor, OPET